Citation Nr: 1543682	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on inactive tuberculosis.

2.  Entitlement to an effective date prior to March 11, 2010, for the award of entitlement to service connection for recurrent major depressive disorder with anxiety features.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E. G., Interpreter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In April 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  While the Veteran and his representative discussed generally during the hearing the possibility of error in prior rating and Board decisions, they did not advance an argument of any specificity to constitute a valid assertions of clear and unmistakable error (CUE).  Accordingly, this decision is confined to the matter of whether an earlier effective date is warranted for the award of entitlement to service connection for recurrent major depressive disorder with anxiety features.


FINDINGS OF FACT

1.  During the April 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to SMC based on inactive tuberculosis.

2.  No communication or medical record received prior to March 11, 2010, may be interpreted as a formal or informal petition to reopen the claim of entitlement to service connection for recurrent major depressive disorder with anxiety features.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to SMC based on inactive tuberculosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an effective date of prior to March 11, 2010, for the award of service connection for recurrent major depressive disorder with anxiety features have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of SMC Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

During April 2014 hearing before the Board, the Veteran acknowledged that he was withdrawing his appeal for entitlement to SMC based on inactive tuberculosis.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  Based on the foregoing, the Veteran has withdrawn his appeal regarding the issue of entitlement to SMC based on inactive tuberculosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Earlier Effective Date - Service Connection for Major Depressive Disorder

With respect to the Veteran's earlier effective date claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for recurrent major depressive disorder with anxiety features following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, records from the Social Security Administration, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the claim to reopen was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran seeks entitlement to an effective date prior to March 11, 2010, for the award of entitlement to service connection for recurrent major depressive disorder with anxiety features.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).

The effective date for an award of disability for reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(r) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

The Veteran originally filed a claim for entitlement to service connection for a nervous condition in June 1980.

In an October 1981 rating decision, the RO denied entitlement to service connection for a nervous condition.  The RO determined that service treatment records were negative and that a psychosis was never verified in evidence of record.  The Veteran initiated a timely appeal for that matter.

In a decision issued on July 29, 1987, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Board found that a psychiatric disability was not present during service.  It was noted that a neurosis was first demonstrated medically several months after separation from service.  The Board also determined that a psychoneurosis was not caused by or related to a service-connected disability.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between July 1987 and July 1988, which would have necessitated a reopening of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the July 1987 Board decision is final as to the evidence then of record.  38 C.F.R. §§ 20.1104, 20.1105 (2015).

On March 11, 2010, the Veteran filed a claim of entitlement to SMC based on inactive tuberculosis.  In VA Forms 21-0820, Report of General Information, dated in July and August 2010, the Veteran clarified that his claimed service-connected conditions included anxiety/depression as well as anxiety secondary to renal tuberculosis.

In a July 2011 decision, the RO granted entitlement service connection for recurrent major depressive disorder with anxiety features as secondary to service-connected renal tuberculosis, assigning a 70 percent rating, effective March 11, 2010.  

In November 2011, the Veteran filed a timely notice of disagreement with the effective date assigned in the July 2011 rating decision.  He asserted that his benefits should go back to November 1981 when his last claim for his nervous disorder was denied. 

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that the assignment of an effective date prior to March 11, 2010, is not warranted for the grant of service connection and award of a 70 percent disability evaluation for the Veteran's service-connected recurrent major depressive disorder with anxiety features. 

As noted above, under 38 C.F.R. § 3.400, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 

In this case, the date of entitlement clearly precedes the date of the reopened claim.  Thus, the date of the reopened claim as the later date is the controlling date for the effective date assigned under the factual circumstances in this matter.  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, the assignment of an effective date earlier than March 11, 2010, is legally precluded.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of entitlement to SMC based on inactive tuberculosis is dismissed.

Entitlement to an effective date prior to March 11, 2010, for the award of entitlement to service connection for recurrent major depressive disorder with anxiety features is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


